IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

COURTNEY GATHERS,                       NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D15-4169

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed December 1, 2015.

Petition for Belated Appeal -- Original Jurisdiction.

Courtney Gathers, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for belated appeal is granted. Petitioner shall be allowed a belated

appeal from the March 18, 2015, order denying motion to correct illegal sentence in

Leon County Circuit Court case numbers 2006CF2751 and 2006CF2753. Upon
issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk

of the circuit court for treatment as the notice of appeal.          Fla. R. App. P.

9.141(c)(6)(D).

ROBERTS, C.J., SWANSON and MAKAR, JJ., CONCUR.




                                           2